FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50287

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00284-DSF

  v.
                                                 MEMORANDUM*
TIERE SMITH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Tiere Smith appeals from the district court’s judgment and challenges the

24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Smith contends that the district court violated his right to due process by

basing the sentence on misleading and unreliable information regarding his prior

federal sentence. We review for plain error, United States v. Vanderwerfhorst, 576
F.3d 929, 934 (9th Cir. 2009), and find none. The record reflects that the district

court sentenced Smith consistent with the requirements of due process. See id. at

935-36 (to establish due process violation at sentencing, defendant must show that

his sentence was “demonstrably” based on information that lacked “some minimal

indicium of reliability beyond mere allegation”) (internal quotations omitted). The

district court did not rely on false or unreliable information when it referred to

Smith’s previous sentence as “lenient,” and it properly based the sentence on

Smith’s continuing pattern of criminal conduct, failure to be deterred, danger to the

community, and breach of the court’s trust. See 18 U.S.C. § 3583(e); United States

v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                           2                                     13-50287